

117 HR 5422 IH: Macadamia Tree Health Initiative Amendments Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5422IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Kahele (for himself, Mr. Case, Mrs. Radewagen, and Mr. Sablan) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to modify the macadamia tree health initiative, and for other purposes.1.Short titleThis Act may be cited as the Macadamia Tree Health Initiative Amendments Act.2.Macadamia tree health initiativeSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by striking paragraph (11) and inserting the following:(11)Macadamia tree health initiative(A)DefinitionsIn this paragraph, the terms noxious weed and plant pest have the meanings given those terms in section 403 of the Plant Protection Act (7 U.S.C. 7702).(B)High-priority research and extensionResearch and extension grants may be made under this section for the purposes of—(i)developing and disseminating science-based tools and treatments to combat plant pests and noxious weeds that impact macadamia trees;(ii)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, invasive plant pests or noxious weeds;(iii)surveying and collecting data on macadamia tree production and health;(iv)investigating macadamia tree biology, immunology, ecology, genomics, and bioinformatics; and(v)conducting research on various factors that may contribute to or be associated with macadamia tree immune systems, and other serious threats to macadamia trees, including—(I)the sublethal effects of insecticides, herbicides, and fungicides on beneficial insects and plants to macadamia tree growth; and(II)the development of mitigative and preventative measures to improve habitat conservation and best management practices in macadamia tree growing regions.(C)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph such sums as are necessary for each of fiscal years 2022 through 2033..